DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-5, 7, 9-13, 15, 17-21 and 23 are presented for examination. 
Priority
This application has a prior filed provisional application filed on 3/11/2020 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date of the notice of allowance mailed on 4/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7, 9-13, 15, 17-21 and 23 are allowed. 
The following is an examiner' s statement of reasons for allowance:
See the reasons for allowance in the Notice of Allowability mailed 2/24/2022  same reasons of allowance are applicable.  The prior art cited in the IDS has been considered, specifically all the references cited in the application 17077863, which was allowed on 3/14/2022, and does not overcome the limitations cited within the independent claims. Further the current application is includes the concept as cited in 17077863 but also  includes the concept  “processing the calibration information to calibrate the ACI system based upon, at least in part, the video recording subsystem; and steering one or more audio recording beams at the examination zone within the three-dimensional space based upon, at least in part the examination zone being identified by tagging the at least one of the one or more stationary objects within the three-dimensional space of the three-dimensional model obtained from the calibration information by the video recording subsystem, wherein steering the one or Appl. No.: 17/077,965Page 3 of 14 Response Dated: 31 January 2022 Reply to Subject Action of: 09 November 2021 Attorney Docket No.: 119482.00385/19-0039-US-ORG2 more audio recording beams is disfavored outside of the examination zone regardless of conversations occurring outside of the examination zone”  and there is not an obvious basis to apply obvious type double patenting for the current application. Hence the claims are still allowable over the prior art and over double patenting rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674